Name: Commission Regulation (EC) No 2365/2002 of 27 December 2002 amending Regulation (EC) No 2565/2001 opening Community tariff quotas for 2002 for sheep, goats, sheepmeat and goatmeat and derogating from Regulation (EC) No 1439/95
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32002R2365Commission Regulation (EC) No 2365/2002 of 27 December 2002 amending Regulation (EC) No 2565/2001 opening Community tariff quotas for 2002 for sheep, goats, sheepmeat and goatmeat and derogating from Regulation (EC) No 1439/95 Official Journal L 351 , 28/12/2002 P. 0069 - 0072Commission Regulation (EC) No 2365/2002of 27 December 2002amending Regulation (EC) No 2565/2001 opening Community tariff quotas for 2002 for sheep, goats, sheepmeat and goatmeat and derogating from Regulation (EC) No 1439/95THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(1), and in particular Article 16(1) thereof,Whereas:(1) Council Regulation (EC) No 1408/2002 of 29 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(2) provides for new concessions as regards the importation of sheep, goats, sheepmeat and goatmeat under the tariff quotas opened by the Europe Agreement with Hungary. Those new concessions which took effect on 1 July 2002, establish access to the Community without quantitative restrictions for those products originating in Hungary. The new concessions are only applicable to products not benefiting from any kind of export subsidies.(2) Council Regulation (EC) No 1151/2002 of 27 June 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(3) provides for new concessions as regards the importation of sheep, goats, sheepmeat and goatmeat under the tariff quotas opened by the Europe Agreement with Estonia. Those new concessions which took effect on 1 July 2002, establish access to the Community without quantitative restrictions for those products originating in Estonia. The new concessions are only applicable to products not benefiting from any kind of export subsidies.(3) Council Regulation (EC) No 1362/2002 of 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia(4)provides for new concessions as regards the importation of sheep, goats, sheepmeat and goatmeat under the tariff quotas opened by the Europe Agreement with Latvia. Those new concessions which took effect on 1 July 2002, establish access to the Community without quantitative restrictions for those products originating in Latvia. The new concessions are only applicable to products not benefiting from any kind of export subsidies.(4) Council Regulation (EC) No 1361/2002 of 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania(5) provides for new concessions as regards the importation of sheep, goats, sheepmeat and goatmeat under the tariff quotas opened by the Europe Agreement with Lithuania. Those new concessions which took effect on 1 July 2002, establish access to the Community without quantitative restrictions for those products originating in Lithuania. The new concessions are only applicable to products not benefiting from any kind of export subsidies.(5) With regard to sheepmeat products it is difficult to establish, at the moment of their submission for import to the customs authorities, whether these products originate from domestic sheep or other than domestic sheep. It is, therefore, appropriate to provide that the document of origin contains a clarification to this end.(6) Commission Regulation (EC) No 2565/2001 of 27 December 2001 opening Community tariff quotas for 2002 for sheep, goats, sheepmeat and goatmeat and derogating from Regulation (EC) No 1439/95(6) should be amended accordingly.(7) The duties and quantities as referred to in this Regulation have been fixed in accordance with international agreements in force during the year 2002. In the case of Hungary and the Baltic States, the periods related to those agreements are specified in the footnotes of the Annex. This Regulation should, therefore, be applicable retroactively as from 1 January 2002.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for sheepmeat and goatmeat,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2565/2001 is amended as follows:1. Articles 2, 3 and 4 are replaced by the following:"Article 2The customs duties applicable to imports into the Community of sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90, 0204, 0210 99 21 and 0210 99 29 originating in the countries indicated in the Annex shall be suspended or reduced in accordance with the provisions laid down in this Regulation.Article 31. The quantities of meat, expressed in carcasse-weight equivalent, falling within CN code 0204 and for which the customs duty, applicable to imports originating in the specific supplying countries listed, is reduced to zero for the period between 1 January 2002 and 31 December 2002 shall be those laid down for Country Group No 1 of the Annex.2. The quantities of live animals and meat expressed as carcasse-weight equivalent, falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 and for which the customs duty, applicable to imports originating in the specific supplying countries listed, is reduced to zero for the period between 1 January 2002 and 31 December 2002 shall be those laid down for Country Group No 2 of the Annex.3. The quantities of meat, expressed in carcasse-weight equivalent, falling within CN code 0204 and for which the customs duty, applicable to imports originating in the specific supplying countries listed, is reduced to zero for the period between 1 January 2002 and 31 December 2002 shall be those laid down for Country Group No 3 of the Annex.4. The quantities of live animals and meat, expressed in carcasse-weight equivalent, falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90, 0210 99 21, 0210 99 29 and 0204 and for which the customs duty, applicable to imports originating in the specific supplying countries listed, is suspended or reduced as indicated for the period between 1 January 2002 and 31 December 2002 shall be those laid down for Country Group No 4 of the Annex.5. The quantities of live animals and meat, expressed as carcasse-weight equivalent, falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 and for which the customs duty, applicable to imports originating in the specific supplying countries listed, is suspended or reduced as indicated for the period between 1 January 2002 and 31 December 2002 shall be those laid down for Country Group No 5 of the Annex.Article 41. The tariff quotas provided for in Country Groups Nos 1 and 2 of the Annex to this Regulation shall be managed in accordance with the rules laid down in Title II(A) of Regulation (EC) No 1439/95.2. The tariff quotas provided for in Country Groups Nos 3, 4 and 5 of the Annex to this Regulation shall be managed in accordance with the rules laid down in Title II(B) of Regulation (EC) No 1439/95."2. The following Article is inserted after Article 6:"Article 6(a)The document of origin accompanying sheepmeat products falling under CN codes ex 0204, ex 0210 99 21 and ex 0210 99 29 and as referred to under Country Group No 4 of the Annex, shall, in box No 9, contain an indication if such products originate from sheep other than domestic sheep."3. The Annex is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 341, 22.12.2001, p. 3.(2) OJ L 205, 2.8.2002, p. 9.(3) OJ L 170, 29.6.2002, p. 15.(4) OJ L 198, 27.7.2002, p. 13.(5) OJ L 198, 27.7.2002, p. 1.(6) OJ L 344, 28.12.2001, p. 31.ANNEXSHEEPMEAT AND GOATMEAT TARIFF QUOTAS FOR 2002(tonnes of carcase-weight equivalent)>TABLE>